1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                              ***

6     STEVEN KINFORD,                                Case No. 3:12-cv-00489-MMD-CLB

7                                     Petitioner,                 ORDER
            v.
8
      BRIAN E. WILLIAMS, et al.,
9
                                   Respondents.
10

11         Good cause appearing, Petitioner’s unopposed first motion to extend time (ECF

12   No. 93) is granted. Petitioner has until March 4, 2020, to oppose Respondents’ motion to

13   dismiss (ECF No. 92).

14         DATED THIS 30th day of December 2019.

15

16
                                             MIRANDA M. DU
17                                           CHIEF UNITED STATES DISTRICT JUDGE

18

19
20

21

22

23

24

25

26

27

28
